Title: To Thomas Jefferson from Joseph Eggleston, 2 March 1801
From: Eggleston, Joseph
To: Jefferson, Thomas



Sir,
Washington 2nd. March 1801

From the conversation you were pleased to hold with me last evening on the subject of the possible vacancy of the Office of Marsshall for the State of Virginia, I am induced to give you the trouble of reading the following remarks respecting Major Joseph Scott a resident of the County of Amelia.This gentleman served as an Officer in the revolutionary war with a reputation equal to that of any man of his rank. In the battle of German town he acted as a brigade Major, & was dangerously wounded & taken prisoner whilst bravely pressing on to Philadelphia with the 9th. Virginia Regiment. The Wound he then received has been troublesome & inconvenient ever since, & at intervals it has been dangerous.Just before the close of the War, he lost his Wife, who left him five children  whom he has raised, married off, & placed in different professions, through many pressures & difficulties arising from narrow circumstances. Though thus confined & straitened, he has found time to read many books, & aided by a strong, penetrating mind, & considerable knowlege of men, he may justly be considered as a firm, enlightened Republican. In addition to these qualities, he is remarkable for sobriety, discretion, punctuality, good morals & pleasing manners. I speak from personal knowlege, having known him for 24 years, & having lived as his neighbour for seventeen years, unconnected except as a friend.He has a competent knowlege of the duties of the ministerial Offices of the State Courts, & is far from being unacquainted with the principles of Law; he is a good Accountant, has a manly person, & a fluent commanding mode of expression. Indeed I think him in every respect fitted to discharge the duties of a Marshall, & could readily venture to pledge myself for his Ability & Fidelity.When I present to my View his qualifications, his former services, & his personal respectability, I cannot but think his appointment to the Office, if it should become vacant, would be honorable to the Government, & satisfactory to the State.
With every Sentiment of the highest Respect, I am, Sir, yr. obedt.
Servt. 

Jos: Eggleston

